DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant has not requested domestic benefit nor foreign priority and thus the effective filing date of the instant application is its actual filing date, 11 Jul 19.
Information Disclosure Statements
Examiner has considered all of the references in the three IDSs submitted on 11 Jul 19, 8 Jan 20, and 7 Dec 21.  However, it should be noted that the German search report included on the 7 Dec 21 IDS was written entirely in German without any translation or explanation/summary in English, and thus the only thing considered from that document was name of the three listed Y-references found on the 2nd page, and nothing else from that document was considered.  All other foreign references listed on these IDSs at least had translations into English so those translations (and figures) were considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because these claim limitations use a generic placeholder that are each coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: (1) “a machine capability system configured to…”, (2) “a work assignment system configured to…”, and (3) “a control system configured to…”, all utilized for the first time in independent Claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a machine capability system”: “Work machine 102 also includes a machine capability system 186, which includes machine capability identification logic 188 configured to identify a set of machine capabilities of work machine 102. System 186 also includes potential settings change identification logic 190 configured to identify potential setting changes to achieve the machine capabilities identified by logic 188. Settings adjustment logic 192 is configured to adjust the settings identified by logic 190. In one example, logic 192 utilizes settings control logic 144 to control settings of various subsystems 106 to achieve an identified machine capability. Logic 192 can include a machine learning component 194 and training logic 196 configured to train machine learning component 194.”, Paragraph 52.  As such, this term is being interpreted as a combination of logic, which is merely software per se, which is indefinite structure (see associated 35 USC 112(b) rejection below).
(2) “a work assignment system”: This term is only utilized in the specification when describing its functionality rather than its structure.  As such, this term lacks definite structure (see associated 35 USC 112(b) rejection below).
(3) “a control system”: “Control system 104 can include settings control logic 144, route control logic 146, power control logic 148, and it can include other items 150”, Paragraph 27.  As such, this term is being interpreted as a combination of logic, which is merely software per se, which is indefinite structure, and potentially “other items 150”, which is/are not further described at all in the specification, thus rendering the structure further indefinite even if “other items 150” is/are not merely logic as well (see associated 35 USC 112(b) rejection below).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations each recite sufficient structure to perform the claimed function/-s so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 7, 11, and 18 are objected to because of the following informalities: Firstly, each of these claims include a list of options separated by an “or”; however, prior to these lists the claim language states “one or more”.  Since there is the possibility of there being more than one of the listed options, it appears that instead of using an “or” to separate these options, it should instead be an “and/or”.  Additionally, regarding Claim 7, it appears that the phrase “the potential alterations comprising one or more of:” should instead read “the potential alterations comprise one or more of:”.  Appropriate corrections are required.
Claims 8-9 and 17 are objected to because of the following informalities: each of these claims utilize the term “the set of conditions”, which is clearly referencing the earlier used term “a set of worksite conditions”; however, to have full antecedent basis, these should be amended to be “the set of worksite conditions”.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities: this claim includes “a work assignment system configured to” and then lists four separate capabilities/limitations; however, there appears to be an inadvertent “and” after the 2nd one (“obtain an indication…”) which should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 12-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, for the following reasons:
(1) Claim 3 includes the term “the controllable system”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this term to instead be “the controllable subsystem”.  Appropriate correction is required.
(2) Claim 12 first utilizes the terms (1) “a machine capability system configured to…”, (2) “a work assignment system configured to…”, and (3) “a control system configured to…”, which have each been interpreted as 35 USC 112(f) terms as described in the Claim Interpretation section above; however, all three of these terms lack definitive structure.  As they lack indefinite structure, they render the claims utilizing them indefinite as well.  For purposes of compact prosecution, the Examiner is interpreting them to each be generic computing structure/-s.  Appropriate corrections are required.  Note that this indefiniteness rejection is also applicable to dependent Claims 13-18 based on their dependency to offending independent Claim 12 and/or for their subsequent utilization of one or more of these terms as well.
(3) Claim 13 includes the term “the controllable subsystem”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this term to instead be “at least one of the controllable subsystems”.  Appropriate correction is required.
(4) Claim 20 includes the phrase “a likelihood metric”; however, this claim is dependent upon Claim 19, which already requires “a likelihood metric”.  As such, it is not clear as to whether this newly mentioned “a likelihood metric” in Claim 20 is different from the one mentioned in Claim 19 (and if so, they need to be clearly differentiated by perhaps stating something like “a first likelihood metric” in Claim 19 and “a second likelihood metric” in Claim 20, or the like), or if it is meant to be referring to the same likelihood metric as the one mentioned in Claim 19 (and if so, it should instead read “the likelihood metric” instead of “a likelihood metric”).  For purposes of compact prosecution, Examiner is interpreting this phrase to be referring to the same likelihood metric from the one mentioned in Claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diniz (US 2019/0382113, filed 19 Jun 19).
Regarding Claim 1 (independent), Diniz discloses a method (“a method includes…”, Paragraph 4) of controlling a work machine on a worksite (“As shown in FIG. 1, an unmanned vehicle (e.g., a drone) 110 is provided and may be deployed to one or more assets and/or facilities 120a-120e. While five exemplary assets/facilities (a wind-powered facility (120a), a railroad system (120b), a nuclear power plant (120c), a bridge (120d), and a shipping vessel (120e)) are shown in FIG. 1, the current subject matter is not limited to these and may instead be extended to any number of environments in which it may be desirable and/or useful to receive and respond to real-time command and control operations”, Paragraph 20), the method comprising:
receiving an indication of a work machine assignment having a worksite location and corresponding assignment criteria associated with completion of the work machine assignment (“At 220, a mission planning phase may include receiving input (e.g., user input) related to a specific mission (e.g., inspection of an asset or facility or other operation) being performed. This may include, for example, parameters related to the asset/facility (e.g., location (waypoints in a global positioning system)), requirements for data collection (e.g., the type of data required or desired to be collected), and relevant safety procedures”, Paragraph 26, “Mission planning may be considered as the phase in which a user defines where the unmanned vehicle 110 will go and the actions to be taken at various locations. This may be implemented as a sequence of tasks that need to be followed by the unmanned vehicle 110”, Paragraph 27; also see Fig. 3 and Paragraphs 33-41 relating to ensuring data collected during the assignment is satisfactory);
receiving a set of worksite conditions at the location (“the server 130 may provide hardware configuration recommendations based on various factors. For example, weather conditions may have an effect on certain hardware configuration recommendations. At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25);
identifying a set of machine capabilities, each machine capability corresponding to operation of a controllable subsystem on the work machine (“At 210, a hardware configuration operation is performed. This may include receiving user-input, via the external processing unit 135, relating to features of the unmanned vehicle 110 (e.g., type of drone, model number, manufacturer, type of hardware, hardware capabilities, sensors, size, weight, etc.). The hardware configuration related to the unmanned vehicle 110 may be stored and associated with the unmanned vehicle 110 for future operations”, Paragraph 24, “At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25, “With respect to hardware configuration, at startup, the system may instruct or prompt the operator/user to input basic hardware configurations (e.g., the modules attached to the vehicle, which may include but are not limited to the following with example, non-limiting specifications: airframe module—quadcopter X4; propulsion module—6450 props with 920 kv motors; power module—8000 mAh battery pack; vision module—8MP computer vision module on gimbal; thermal imagery payload—thermal camera and gimbal)”, Paragraph 66);
generating a likelihood metric indicative of a likelihood that the assignment criteria will be met based on the set of worksite conditions and the set of machine capabilities (“At 260,…dynamic simulation methods may be implemented, using for example the completed set of waypoints and data collection requirements from the hardware configuration (210) and the mission planning (220), to evaluate a success probability of the mission. An algorithm used to perform this assessment may utilize a simplified model of the unmanned vehicle 110 and insert randomness in various aspects of the model (e.g., weather conditions, battery performance, etc.). The algorithm effectively generates a series of simulations and calculates the number of successful ones against the total. Other algorithms may be used to evaluate a success probability”, Paragraph 30);
comparing the likelihood metric to a threshold (“If, at 270, mission success likelihood is deemed acceptable (e.g., greater than a predetermined threshold or at a level deemed acceptable by an operator or user), the unmanned vehicle 110 may be cleared to begin the mission. If at 270 the mission success likelihood is not acceptable (e.g., less than the predetermined threshold or below the level deemed acceptable by the operator/user), the process may return to 210 to repeat the hardware configuration and subsequent operations”, Paragraph 31, “For example, if a plate thickness reading of 50 mm from a structure known to have a plate thickness of 20 mm, the data validation method 325 will identify this inconsistency. On the other hand, if the collected data indicates a plate thickness reading within a certain threshold (e.g., 0.1%, 1%, etc.—which may depend on the type of data being collected) of the actual known plate thickness, then the data validation method 325 validates the data as valid”, Paragraph 36, “verification may include checking the collected data against historical data from a curated database 345 and identifying historical outliers that may indicate that the data needs to be recollected and/or that need to be brought to the attention of a user, such as for example an operator of the unmanned vehicle 110. The outcome of both assessments 325, 330 are combined in a data curation procedure 335 and result in a feedback (e.g., positive data feedback or negative data feedback) to the unmanned vehicle 110, which may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment) or carry on with the mission and optionally signal to the temporary transfer database 310 an order to delete the data (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraphs 37-38); and
generating a control signal that controls the work machine based on the comparison (“The server may transmit, in response to a determination by the server that a success probability of the operation service exceeds a predetermined threshold, an initiation message to the drone, the initiation message indicating the drone can begin the operation service”, Paragraph 7, “If, at 270, mission success likelihood is deemed acceptable (e.g., greater than a predetermined threshold or at a level deemed acceptable by an operator or user), the unmanned vehicle 110 may be cleared to begin the mission”, Paragraph 31, “after establishment of the communication connection between the server 130 and the drone, the server 130 may transmit to the drone an initiation message indicating that the drone can begin the operation service. The initiation message may be in response to a determination by the server 130 that a success probability of the operation service exceeds a predetermined threshold. Consistent with implementations of the current subject matter, the success probability may be based on, for example, a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone”, Paragraph 74).
Regarding Claim 12 (independent), Diniz discloses a work machine (“As shown in FIG. 1, an unmanned vehicle (e.g., a drone) 110 is provided”, Paragraph 20, “an architecture in which extended computational power (e.g., processing power for complex computational models that incorporate elements of numerical simulation and machine learning in real-time) is available to an unmanned vehicle performing a mission (e.g., an inspection or other operation) while such mission is being conducted…cellular connectivity is incorporated in the hardware of the unmanned vehicle to establish secure communication channels between the unmanned vehicle and one or more servers for real-time exchange of data and command and/or control signals”, Paragraphs 18-19) comprising:
a set of controllable subsystems (“With respect to hardware configuration, at startup, the system may instruct or prompt the operator/user to input basic hardware configurations (e.g., the modules attached to the vehicle, which may include but are not limited to the following with example, non-limiting specifications: airframe module—quadcopter X4; propulsion module—6450 props with 920 kv motors; power module—8000 mAh battery pack; vision module—8MP computer vision module on gimbal; thermal imagery payload—thermal camera and gimbal)”, Paragraph 66);
a machine capability system configured to identify a set of machine capabilities, each machine capability corresponding to operation of at least one of the controllable subsystems (“At 210, a hardware configuration operation is performed. This may include receiving user-input, via the external processing unit 135, relating to features of the unmanned vehicle 110 (e.g., type of drone, model number, manufacturer, type of hardware, hardware capabilities, sensors, size, weight, etc.). The hardware configuration related to the unmanned vehicle 110 may be stored and associated with the unmanned vehicle 110 for future operations”, Paragraph 24);
a work assignment system configured to:
obtain an indication of a work machine assignment having a worksite location and corresponding assignment criteria associated with completion of the work machine assignment (“As shown in FIG. 1, an unmanned vehicle (e.g., a drone) 110 is provided and may be deployed to one or more assets and/or facilities 120a-120e. While five exemplary assets/facilities (a wind-powered facility (120a), a railroad system (120b), a nuclear power plant (120c), a bridge (120d), and a shipping vessel (120e)) are shown in FIG. 1, the current subject matter is not limited to these and may instead be extended to any number of environments in which it may be desirable and/or useful to receive and respond to real-time command and control operations”, Paragraph 20, “At 220, a mission planning phase may include receiving input (e.g., user input) related to a specific mission (e.g., inspection of an asset or facility or other operation) being performed. This may include, for example, parameters related to the asset/facility (e.g., location (waypoints in a global positioning system)), requirements for data collection (e.g., the type of data required or desired to be collected), and relevant safety procedures”, Paragraph 26, “Mission planning may be considered as the phase in which a user defines where the unmanned vehicle 110 will go and the actions to be taken at various locations. This may be implemented as a sequence of tasks that need to be followed by the unmanned vehicle 110”, Paragraph 27; also see Fig. 3 and Paragraphs 33-41 relating to ensuring data collected during the assignment is satisfactory); 
receive a set of worksite conditions at the worksite location (“the server 130 may provide hardware configuration recommendations based on various factors. For example, weather conditions may have an effect on certain hardware configuration recommendations. At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25);
generate a likelihood metric indicative of a likelihood that the assignment criteria will be met based on the set of worksite conditions and the set of machine capabilities (“At 260,…dynamic simulation methods may be implemented, using for example the completed set of waypoints and data collection requirements from the hardware configuration (210) and the mission planning (220), to evaluate a success probability of the mission. An algorithm used to perform this assessment may utilize a simplified model of the unmanned vehicle 110 and insert randomness in various aspects of the model (e.g., weather conditions, battery performance, etc.). The algorithm effectively generates a series of simulations and calculates the number of successful ones against the total. Other algorithms may be used to evaluate a success probability”, Paragraph 30); and
compare the likelihood metric to a threshold (“If, at 270, mission success likelihood is deemed acceptable (e.g., greater than a predetermined threshold or at a level deemed acceptable by an operator or user), the unmanned vehicle 110 may be cleared to begin the mission. If at 270 the mission success likelihood is not acceptable (e.g., less than the predetermined threshold or below the level deemed acceptable by the operator/user), the process may return to 210 to repeat the hardware configuration and subsequent operations”, Paragraph 31, “For example, if a plate thickness reading of 50 mm from a structure known to have a plate thickness of 20 mm, the data validation method 325 will identify this inconsistency. On the other hand, if the collected data indicates a plate thickness reading within a certain threshold (e.g., 0.1%, 1%, etc.—which may depend on the type of data being collected) of the actual known plate thickness, then the data validation method 325 validates the data as valid”, Paragraph 36, “verification may include checking the collected data against historical data from a curated database 345 and identifying historical outliers that may indicate that the data needs to be recollected and/or that need to be brought to the attention of a user, such as for example an operator of the unmanned vehicle 110. The outcome of both assessments 325, 330 are combined in a data curation procedure 335 and result in a feedback (e.g., positive data feedback or negative data feedback) to the unmanned vehicle 110, which may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment) or carry on with the mission and optionally signal to the temporary transfer database 310 an order to delete the data (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraphs 37-38); and
a control system configured to generate a control signal that controls the work machine based on the comparison (“The server may transmit, in response to a determination by the server that a success probability of the operation service exceeds a predetermined threshold, an initiation message to the drone, the initiation message indicating the drone can begin the operation service”, Paragraph 7, “If, at 270, mission success likelihood is deemed acceptable (e.g., greater than a predetermined threshold or at a level deemed acceptable by an operator or user), the unmanned vehicle 110 may be cleared to begin the mission”, Paragraph 31, “after establishment of the communication connection between the server 130 and the drone, the server 130 may transmit to the drone an initiation message indicating that the drone can begin the operation service. The initiation message may be in response to a determination by the server 130 that a success probability of the operation service exceeds a predetermined threshold. Consistent with implementations of the current subject matter, the success probability may be based on, for example, a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone”, Paragraph 74).
Regarding Claim 19 (independent), Diniz discloses a method (“a method includes…”, Paragraph 4) of controlling a work machine on a worksite (“As shown in FIG. 1, an unmanned vehicle (e.g., a drone) 110 is provided and may be deployed to one or more assets and/or facilities 120a-120e. While five exemplary assets/facilities (a wind-powered facility (120a), a railroad system (120b), a nuclear power plant (120c), a bridge (120d), and a shipping vessel (120e)) are shown in FIG. 1, the current subject matter is not limited to these and may instead be extended to any number of environments in which it may be desirable and/or useful to receive and respond to real-time command and control operations”, Paragraph 20), the method comprising:
receiving an indication of a work machine assignment having a worksite location and corresponding assignment criteria associated with completion of the work machine assignment (“At 220, a mission planning phase may include receiving input (e.g., user input) related to a specific mission (e.g., inspection of an asset or facility or other operation) being performed. This may include, for example, parameters related to the asset/facility (e.g., location (waypoints in a global positioning system)), requirements for data collection (e.g., the type of data required or desired to be collected), and relevant safety procedures”, Paragraph 26, “Mission planning may be considered as the phase in which a user defines where the unmanned vehicle 110 will go and the actions to be taken at various locations. This may be implemented as a sequence of tasks that need to be followed by the unmanned vehicle 110”, Paragraph 27; also see Fig. 3 and Paragraphs 33-41 relating to ensuring data collected during the assignment is satisfactory);
receiving a set of worksite conditions at the location (“the server 130 may provide hardware configuration recommendations based on various factors. For example, weather conditions may have an effect on certain hardware configuration recommendations. At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25);
identifying a set of machine capabilities, each machine capability corresponding to operation of a controllable subsystem on the work machine (“At 210, a hardware configuration operation is performed. This may include receiving user-input, via the external processing unit 135, relating to features of the unmanned vehicle 110 (e.g., type of drone, model number, manufacturer, type of hardware, hardware capabilities, sensors, size, weight, etc.). The hardware configuration related to the unmanned vehicle 110 may be stored and associated with the unmanned vehicle 110 for future operations”, Paragraph 24, “At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25, “With respect to hardware configuration, at startup, the system may instruct or prompt the operator/user to input basic hardware configurations (e.g., the modules attached to the vehicle, which may include but are not limited to the following with example, non-limiting specifications: airframe module—quadcopter X4; propulsion module—6450 props with 920 kv motors; power module—8000 mAh battery pack; vision module—8MP computer vision module on gimbal; thermal imagery payload—thermal camera and gimbal)”, Paragraph 66);
generating a likelihood metric indicative of a likelihood that the assignment criteria will be met based on the set of worksite conditions (“At 260,…dynamic simulation methods may be implemented, using for example the completed set of waypoints and data collection requirements from the hardware configuration (210) and the mission planning (220), to evaluate a success probability of the mission. An algorithm used to perform this assessment may utilize a simplified model of the unmanned vehicle 110 and insert randomness in various aspects of the model (e.g., weather conditions, battery performance, etc.). The algorithm effectively generates a series of simulations and calculates the number of successful ones against the total. Other algorithms may be used to evaluate a success probability”, Paragraph 30);
based on determining that the likelihood is below a threshold, identifying a set of alterations to the assignment criterion based on the set of machine capabilities; selecting one of the alterations based on a change selection criterion; generating modified assignment criteria based on the selected alteration (“If at 270 the mission success likelihood is not acceptable (e.g., less than the predetermined threshold or below the level deemed acceptable by the operator/user), the process may return to 210 to repeat the hardware configuration and subsequent operations”, Paragraph 31, “For example, if a plate thickness reading of 50 mm from a structure known to have a plate thickness of 20 mm, the data validation method 325 will identify this inconsistency. On the other hand, if the collected data indicates a plate thickness reading within a certain threshold (e.g., 0.1%, 1%, etc.—which may depend on the type of data being collected) of the actual known plate thickness, then the data validation method 325 validates the data as valid”, Paragraph 36, “verification may include checking the collected data against historical data from a curated database 345 and identifying historical outliers that may indicate that the data needs to be recollected and/or that need to be brought to the attention of a user, such as for example an operator of the unmanned vehicle 110. The outcome of both assessments 325, 330 are combined in a data curation procedure 335 and result in a feedback (e.g., positive data feedback or negative data feedback) to the unmanned vehicle 110, which may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment) or carry on with the mission and optionally signal to the temporary transfer database 310 an order to delete the data (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraphs 37-38, “Dynamic simulation may include, by using the determined hardware configuration, that the system determines probability of success is low due to insufficient battery power margin. A recommendation may be made to, for example, switch the power module to 12000 mAh. The configuration may be adjusted, and communication channels with the server established”, Paragraph 68); and
generating a control signal that controls the work machine based on modified assignment criteria (“The server may transmit, in response to a determination by the server that a success probability of the operation service exceeds a predetermined threshold, an initiation message to the drone, the initiation message indicating the drone can begin the operation service”, Paragraph 7, “If, at 270, mission success likelihood is deemed acceptable (e.g., greater than a predetermined threshold or at a level deemed acceptable by an operator or user), the unmanned vehicle 110 may be cleared to begin the mission”, Paragraph 31, “the server 130 may also provide simulation services. The server 130 may provide seamless integration of complex numerical simulation services to the unmanned mission. These simulations may supplement the understanding of operation findings, especially in extraordinary cases (e.g., safety-critical defects or in cases where the operation of the asset is significantly affected). The simulation services may incorporate data analysis, machine learning, fluid dynamics, thermodynamics, and mechanics of solids simulations to the operation (e.g., inspection) process to allow the system to provide accurate and meaningful insights during missions and empower user decisions with data and sound engineering principles”, Paragraph 48, “after establishment of the communication connection between the server 130 and the drone, the server 130 may transmit to the drone an initiation message indicating that the drone can begin the operation service. The initiation message may be in response to a determination by the server 130 that a success probability of the operation service exceeds a predetermined threshold. Consistent with implementations of the current subject matter, the success probability may be based on, for example, a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone”, Paragraph 74).
Regarding Claims 2, 13, and 20, Diniz discloses the method of Claim 1, the work machine of Claim 12, and the method of Claim 19, respectively, and Diniz further discloses that:
the method is further comprising (per Claim 2) / the machine capability system is configured to (per Claim 13) / generating [[a]]the likelihood metric comprises (per Claim 20): identifying, for each machine capability, a setting adjustment that adjusts the operation of the controllable subsystem (per Claim 2) / identify, for each machine capability, a setting adjustment that adjusts the operation of at least one of the controllable subsystems (per Claim 13) / identifying, for each machine capability, a setting adjustment that adjusts the operation of the controllable subsystem to achieve the machine capability (per Claim 20 only); and evaluate/-ing an effect of the setting adjustment on the likelihood the assignment criteria will be met (“If at 270 the mission success likelihood is not acceptable (e.g., less than the predetermined threshold or below the level deemed acceptable by the operator/user), the process may return to 210 to repeat the hardware configuration and subsequent operations”, Paragraph 31, “the server 130 may also provide simulation services. The server 130 may provide seamless integration of complex numerical simulation services to the unmanned mission. These simulations may supplement the understanding of operation findings, especially in extraordinary cases (e.g., safety-critical defects or in cases where the operation of the asset is significantly affected). The simulation services may incorporate data analysis, machine learning, fluid dynamics, thermodynamics, and mechanics of solids simulations to the operation (e.g., inspection) process to allow the system to provide accurate and meaningful insights during missions and empower user decisions with data and sound engineering principles”, Paragraph 48, “Dynamic simulation may include, by using the determined hardware configuration, that the system determines probability of success is low due to insufficient battery power margin. A recommendation may be made to, for example, switch the power module to 12000 mAh. The configuration may be adjusted, and communication channels with the server established”, Paragraph 68, “after establishment of the communication connection between the server 130 and the drone, the server 130 may transmit to the drone an initiation message indicating that the drone can begin the operation service. The initiation message may be in response to a determination by the server 130 that a success probability of the operation service exceeds a predetermined threshold. Consistent with implementations of the current subject matter, the success probability may be based on, for example, a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone”, Paragraph 74; also see Fig. 3 and Paragraphs 33-41 relating to ensuring data collected during the assignment is satisfactory, and if it is not, it may need to be recollected).
Regarding Claim 3, Diniz discloses the method of Claim 2, and Diniz further discloses that generating the control signal comprises:
based on the effect of the setting adjustment, adjusting the operation of the controllable subsystem using the setting adjustment (“Dynamic simulation may include, by using the determined hardware configuration, that the system determines probability of success is low due to insufficient battery power margin. A recommendation may be made to, for example, switch the power module to 12000 mAh. The configuration may be adjusted”, Paragraph 68).
Regarding Claims 4 and 14, Diniz discloses the method of Claim 1 and the work machine of Claim 12, respectively, and Diniz further discloses that:
the method is further comprising (per Claim 4) / the work assignment system is configured to (per Claim 14): modify/-ing the assignment criteria based on the comparison; and generate/-ing the control signal to control the work machine based on the modified assignment criteria (“the unmanned vehicle 110…may perform data recollection (based on a determination at 340 that the data does not satisfy one or more of the data validation assessment and the data verification assessment) or carry on with the mission and optionally signal to the temporary transfer database 310 an order to delete the data (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraph 38, “At 740, the server 130 may provide operational instructions to the drone. The operational instructions may be based on one or more of the drone configuration parameters, the operation service parameters, and the real-time operational data. For example, based on the collected real-time operational data, the server 130 may provide the operational instructions to indicate one or more actions to be taken by the drone. Such actions may include, for example, collection of additional data. In some implementations, the operational instructions may include one or more warning messages relating to one or more of success probability, restriction assessments, and collision estimates. For example, with respect to a collision estimate warning message, the server 130 may control the drone to halt operations in response to a determination of a possible collision. Such control may be in the form of operational instructions sent from the server 130 to the drone”, Paragraph 76, “The server 130 may also generate a simulation of the operation service. The simulation may be based at least in part on the real-time operational data from the drone”, Paragraph 78).
Regarding Claims 5-7 and 15-16, Diniz discloses the method of Claim 4 (per Claims 5-7) and the work machine of Claim 14 (per Claims 15-16), and Diniz further discloses that:
modifying the assignment criteria comprises (per Claim 5) / the work assignment system is configured to (per Claim 15): selecting at least one assignment criterion, in the assignment criteria, to be changed based on a change selection criterion; and modifying the selected at least one assignment criterion (per Claim 5) / modify the assignment criteria based on a change selection criterion (per Claim 15); modifying the assignment criteria comprises (per Claim 6, dependent on Claim 5) / the work assignment system is configured to (per Claim 16, dependent on Claim 15): identify/-ing a set of potential alterations to the assignment criterion; and select/-ing one of the alterations based on the change selection criterion (per Claims 6 and 16); wherein the potential alterations comprise one or more of: a predefined assignment criteria alteration; and/or a dynamically generated assignment criteria alteration (per Claim 7, dependent on Claim 6) (wherein the modified/selected assignment criterion may be a change to the trajectory/route of the drone, and/or the removal/addition of certain tasks to be executed during the mission, etc., either predetermined based on a current condition and/or based on a prediction of a future condition; “actions may demand immediate action from operators and include remediation tactics. If these issues are not addressed within a reasonable time, the server 130 may forcibly command the unmanned vehicle 110 to enter a pre-configured failsafe mode and halt operation”, Paragraph 61, “10. While heading towards fly over starting point, traffic control service indicates potential power module malfunction; Energy consumption is deemed excessive and energy reserves insufficient to safely conduct the remainder of the operation and return to base; 11. Operator is alerted, acknowledges the warning and halts the vehicle fly-over, redirecting it to return to base”, Paragraph 69).
Regarding Claim 8, Diniz discloses the method of Claim 1, and Diniz further discloses:
wherein the set of worksite conditions comprise one or more current conditions (“Data collected during a mission for an operation service, such as a particular inspection activity, is transmitted in real-time to a server for analysis to provide real-time or near real-time feedback in the form of command and/or control signals to the unmanned vehicle to improve the operation service while it is being carried out”, Abstract, “weather conditions may have an effect on certain hardware configuration recommendations. At start-up, the server 130 may evaluate weather conditions (e.g., wind speed, wind direction, etc.) to determine initial hardware configuration recommendations”, Paragraph 25).
Regarding Claim 9, Diniz discloses the method of Claim 1, and Diniz further discloses:
wherein the set of worksite conditions comprise one or more future conditions (“Data collected during a mission for an operation service, such as a particular inspection activity, is transmitted in real-time to a server for analysis to provide real-time or near real-time feedback in the form of command and/or control signals to the unmanned vehicle to improve the operation service while it is being carried out. The collected data is also used for simulations and to create historical content for future operation services”, Abstract, “At 260…dynamic simulation methods may be implemented, using for example the completed set of waypoints and data collection requirements from the hardware configuration (210) and the mission planning (220), to evaluate a success probability of the mission. An algorithm used to perform this assessment may utilize a simplified model of the unmanned vehicle 110 and insert randomness in various aspects of the model (e.g., weather conditions, battery performance, etc.). The algorithm effectively generates a series of simulations and calculates the number of successful ones against the total. Other algorithms may be used to evaluate a success probability.”, Paragraph 30).
Regarding Claim 10, Diniz discloses the method of Claim 1, and Diniz further discloses:
wherein the assignment criteria define a set of requirements for assignment completion (“At 220, a missing planning phase may include receiving input (e.g., user input) related to a specific mission (e.g., inspection of an asset or facility or other operation) being performed. This may include, for example, parameters related to the asset/facility (e.g., location (waypoints in a global positioning system)), requirements for data collection (e.g., the type of data required or desired to be collected), and relevant safety procedures. Mission planning may be considered as the phase in which a user defines where the unmanned vehicle 110 will go and the actions to be taken at various locations. This may be implemented as a sequence of tasks that need to be followed by the unmanned vehicle 110”, Paragraphs 26-27, “If the data collected is positive (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraph 40, “critical tasks are ones involving identification of safety-related conditions. In an oil refinery, for example, identifying leaks of hydrogen sulfide may be defined as critical, because of the severe consequences of exposure to humans. In a security application, identifying if a person is carrying a weapon may be deemed as a critical task”, Paragraph 47, “Mission planning may include a user defining a mission plan as follows: 1. Take off at 2 m and perform system check; 2. Raise to mission altitude, head to structure perimeter and circle around structure collecting imagery for mapping and thermal evaluation; Send data service requests on both data packets collected; 3. Wait for feedback; 4. Head to refinery's distillation tower position and begin data and simulation service requests; 5. Perform flight around distillation tower and respond to feedback, if any received; 6. Perform fly over of the structure for final image collection; and 7. Return to base”, Paragraph 67).
Regarding Claims 11 and 18, Diniz discloses the method of Claim 10 the work machine of Claim 12, respectively, and Diniz further discloses:
wherein the assignment criteria comprise one or more of: a path/route for the work machine (“As an example, the following is a sample sequence of tasks that may be part of the mission planning: [1] takeoff at 2 meters; [2] head to coordinates {Lat1,Long1} at 40 m; [3] circle around position {Lat2,Long2} and take a picture of given asset while circling the asset at every 34 degrees (or every 10 seconds)”, Paragraph 27), a target performance metric for the work machine (“If the data collected is positive (based on a determination at 340 that the data does satisfy the data validation assessment and the data verification assessment)”, Paragraph 40, “Critical tasks may also be predefined in mission planning and stored in the curated database 345. Such tasks may be assigned infinite local processing time…critical tasks are ones involving identification of safety-related conditions”, Paragraphs 46-47), and/or a target operation time for completing the work machine assignment (“Fleet management may relate to traffic management and may relate to a plurality of connected unmanned vehicles 110a,b,c broadcasting, to the server 130, mission status messages at regular intervals. These messages may include geolocation, heading, speed, status of sensors and batteries, mission goals, etc.”, Paragraph 57, “an immediate action request may be generated and transmitted. Such actions may demand immediate action from operators and include remediation tactics. If these issues are not addressed within a reasonable time, the server 130 may forcibly command the unmanned vehicle 110 to enter a pre-configured failsafe mode and halt operation”, Paragraph 61, “the control to halt operations may be after a predefined period of time after transmission of the collision estimate warning message”, Paragraph 76).
Regarding Claim 17, Diniz discloses the work machine of Claim 12, and Diniz further discloses:
wherein the assignment criteria define a set of requirements for assignment completion; and the set of worksite conditions comprise one or more future conditions (see the rejections of Claims 9 and 10 above as this claim’s limitations are identical to the combination of both of those claims).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663